

[logo.jpg]


Non-Employee Director Compensation Policy


The purpose of this Non-Employee Director Compensation Policy of IntraLinks
Holdings, Inc., a Delaware corporation (the “Company”), is to provide a total
compensation package that enables the Company attract and retain, on a long-term
basis, high caliber directors who are not employees or officers of the Company
or its subsidiaries.


In furtherance of this purpose, all non-employee directors shall be paid cash
compensation for services provided to the Company as set forth below:


Annual Retainer



 
Annual Retainer
Board
 
    Chairman
$100,000
 
    Lead Independent Director
$110,000
 
    Members
$40,000
 
   
Audit Committee
 
     Committee Chairman
$25,000
 
     Committee Members
$15,000
 
Compensation Committee
 
     Committee Chairman
$15,000
 
     Committee Members
$10,000
 
Nominating and Corporate
Governance Committee
 
     Committee Chairman
$10,000
 
     Committee Members
$5,000
 



The annual retainer will be paid quarterly, in advance.  The amount of the
annual retainer shall be ratably reduced in the event of the election of a
non-employee director to the Board of the Directors other than in connection
with an annual meeting of stockholders.


Election Stock Grant


The non-employee directors shall also be eligible to participate in the
Company’s stock option and incentive plans.  Each newly-elected non-employee
director (i.e., each director joining the Board of Directors for the first time)
shall be granted, under the Company’s 2010 Equity Incentive Plan on the
effective date of joining the Board of Directors, an award of restricted common
stock with a value of $150,000 based on the closing price of the Company’s
common stock on the New York Stock Exchange on the date of grant (the “Election
Stock Grant”).  Election Stock Grants shall vest quarterly over three (3) years
from the effective date of joining the Board of Directors; provided that, if not
already vested, the Election Stock Grant shall fully vest on the date of the
third annual meeting of stockholders following the date of grant.


Annual Stock Grant


In addition to the Election Stock Grants, each non-employee director (including
any newly-elected director who has received an Election Stock Grant) shall be
granted, under the Company’s 2010 Equity Incentive Plan on the date of the
annual meeting of the Company’s stockholders, an award of restricted common
stock award with a value of $100,000 based on the closing price of the Company’s
common stock on the New York Stock Exchange on the date of grant (the “Annual
Stock Grant”).  The amount of the initial Annual Stock Grant for newly-elected
directors shall be ratably increased based on the duration of such directors’
service on the Board of Directors prior to the annual meeting of the Company’s
stockholders.  Annual Stock Grants shall vest quarterly over one (1) year
following the date of the annual meeting of the Company’s stockholders; provided
that, if not already vested, the Annual Stock Grant shall fully vest on the date
of the first annual meeting of stockholders following the date of grant.

 
 

--------------------------------------------------------------------------------

 

All of the foregoing restricted stock grants will become immediately exercisable
upon a change in control of the Company.


The foregoing compensation is in addition to reimbursement of all out-of-pocket
expenses incurred by directors in attending meetings of the Board of Directors.




APPROVED BY THE BOARD OF DIRECTORS: APRIL 27, 2011

 
 

--------------------------------------------------------------------------------

 
